Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 1 of 8 Pageid#: 4583




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  BRENNAN M. GILMORE,

       Plaintiff,

  v.                                                 Case No. 3:18-cv-00017

  ALEXANDER E. JONES AND INFOWARS,
  LLC AND FREE SPEECH SYSTEMS, LLC
  AND LEE STRANAHAN AND LEE ANN
  MCADOO ALSO KNOWN AS LEE ANN
  FLEISSNER AND SCOTT CREIGHTON
  AND JAMES (JIM) HOFT AND ALLEN B.
  WEST AND DERRICK WILBURN AND
  MICHELE HICKFORD AND WORDS-N-
  IDEAS, LLC AND CIVIL PRCEDURE LAW
  PROFESSORS AND FIRST AMENDMENT
  AND MEDIA LAW SCHOLARS AND
  LEONARD POZNER AND VERONIQUE DE
  LA ROSA AND NEIL HESLIN,

       Defendants.

  REPLY BRIEF IN SUPPORT OF OBJECTION AND MOTION TO QUASH SUBPOENA
   TO COMMONWEALTH’S ATTORNEY FOR THE CITY OF CHARLOTTESVILLE

                                    I.      INTRODUCTION

           James Hoft (“Hoft”), in conclusory and cursory fashion, has opposed the Objection and

  Motion to Quash Subpoena to Commonwealth’s Attorney for the City of Charlottesville, arguing

  that the materials sought are relevant, not unduly burdensome, and not subject to privilege.

  Hoft’s arguments are not well-taken and reveal the true nature of this fishing expedition. Hoft

  spends the majority of his opposition outlining Brennan Gilmore’s (“Gilmore”) statements about

  the Unite the Right (“UTR”) Rally and the alt-right’s position that James Fields was a victim of

  the media and others on the left. These viewpoints have no bearing on the claims of defamation

  in this case and do not prop up Hoft’s overbroad and unduly burdensome subpoena to the



                                                 1
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 2 of 8 Pageid#: 4584




  Commonwealth’s Attorney. Because the subpoena seeks documents that are outside of the

  permissible scope of discovery and subject to the criminal investigative privilege and a search for

  the requested documents would unduly burden taxpayers, this Court should quash the subpoena.

                                        II.     ARGUMENT

  A.     Hoft should not be permitted to conduct a fishing expedition at taxpayer’s expense.

         Hoft argues that the multitude of material he seeks from the Commonwealth’s Attorney is

  relevant to this defamation action because it “may contain” information that is “likely relevant”.

  It is clear that the Rule 45 subpoena is nothing more than a fishing expedition and a veiled

  attempt to obtain documents that his fellow right-wing compatriots have been unable to obtain

  through FOIA requests and other means. It appears that Hoft wants to turn this defamation

  litigation into a challenge to the legitimacy of James Fields’ conviction and the facts surrounding

  the horrific crash that claimed the life of Heather Heyer, instead of focusing on the actual issues

  in the case—whether Hoft’s statements were false and, if so, whether he made them with the

  requisite malicious intent. (See e.g. ECF Doc. 300, at 5-6.) Hoft’s attempt to recast the litigation

  and disprove Gilmore’s characterization of the events of August 12, 2017, should be rebuked.

         The documents sought from the Commonwealth’s Attorney simply have no bearing on

  the issues in this case. In opposition to the Motion to Quash, Hoft does not explain how each

  category of documents is relevant and discoverable. Instead, he argues in conclusory fashion

  that the Commonwealth’s Attorney has evidence regarding the crash that killed Heyer which

  “may contain exculpatory information, but will also contain a variety of information that was

  neither inculpatory or exculpatory for the Fields trial, but is nevertheless relevant to the truth or

  falsity of the claims made by Gilmore in this suit and before.” (ECF Doc. 300, at 9 (emphasis




                                                   2
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 3 of 8 Pageid#: 4585




  added).) Again, Hoft is not focused on defending the statements he is alleged to have made, but

  instead on issues wholly collateral to the case.

         Hoft goes on to argue that “The same set of facts which were ignored by the mainstream

  media coverage of the event are the same set of facts that are likely relevant and sitting in Mr.

  Platania’s files.” (ECF Doc. 300, at 9 (emphasis added).) He goes on to argue that “The

  collective evidence is globally relevant because it answers the question of whether or not

  outside influences and interests affected the decision on how to prosecute Mr. Fields.” (Id.

  (emphasis added).) The decision to prosecute or how to prosecute Fields is not at issue in this

  defamation case.      Moreover, that is a decision which necessarily implicates issues of

  prosecutorial immunity, criminal investigative privilege, attorney client privilege, and the work

  product doctrine as addressed infra.

         Moreover, Hoft makes no attempt to explain the purported relevancy and discoverability

  of the vast majority of the documents requested in the subpoena. To be clear, the subpoena

  requested:

                All email communications, text messages, photographs, videos, and all
                 other correspondence and/or written communications “exchanged by and
                 between the City of Charlottesville and/or Chief Thomas, Mayor Signer,
                 City Manager Maurice Jones, The Commonwealth of Virginia, The
                 Governor of Virginia, Terry McAuliffe, Albemarle County, Charlottesville
                 Commonwealth Attorney’s Office, and/or Joseph Platania relating to or
                 referencing the United the Right Rally for the period of August 10, 2017
                 through August 14, 2017.” (ECF Doc. 274-1, at ¶¶ 1-5.)

                All other documents and electronic communications in the care, custody,
                 or control of the Commonwealth’s Attorney’s Office “pertaining to or
                 otherwise referencing the Unite the Right Rally, Kessler, Spencer, James
                 Fields, Heather Heyer, and/or Brennan Gilmore”. (Id. at ¶¶ 6-7.)

                All documents relating to the Heaphy Report” and all materials provided
                 to Tim Heaphy. (Id. at ¶¶ 8-9.)




                                                     3
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 4 of 8 Pageid#: 4586




               Documents identifying witnesses whom the Commonwealth’s Attorney’s
                Office interviewed and/or contacted about the UTR Rally, all videos and
                photos of the UTR Rally. (Id. at ¶¶ 10, 12.)

               “All communications, videos, photos, and documents exchanged by and
                between the City of Charlottesville and Kessler, Dwayne Dixon, Red
                Pump Kitchen, Skyclad Aerial, Matteus Frankovich, Brennan Gilmore, the
                Virginia State Police, US Department of Justice, Federal Bureau of
                Investigation, Central Intelligence Agency, the Commonwealth of
                Virginia,    Charlottesville,     Police Department,      Charlottesville
                Commonwealth Attorney’s Office, Joseph Platania, the State of Virginia,
                Terry McAulife, the Office of the Governor of Virginia, Timothy Heaphy,
                Hunton & Williams, LLP, DeAndre Harris, and/or Spencer, relating to the
                Unite the Right Rally. (Id. at ¶¶ 11.)

               All investigative documents that are part of the investigation of the death
                of Heather Heyer and the investigations of DeAndre Harris, Daniel P.
                Borden, Alex Michael Ramos, Jacob Scott Goodwin, and/or Tyler
                Watkins Davis. (Id. at ¶ 13.)

               All hearing and trial transcripts relating to the matter of State v. James A.
                Fields and/or USA v. James A. Fields as well as at least five other criminal
                proceedings. (Id. at ¶ 14.)

               All photos and videos of James Alex Fields. (Id. at ¶ 15.)

               All photos and videos of Heather Heyer. (Id. at ¶ 16.)

               All photos and videos of Brennan Gilmore from 2010 to the present. (Id.
                at ¶ 17.)

               All documents, video, communications, and photographs relating to the
                UTR Rally taken by Zach D. Roberts. (Id. at ¶ 18.)

               All videos, photos, communications and documents relating to Dwayne
                Dixon; all videos and photos of DeAndre Harris. Id. at ¶¶ 19-20.)

               An index of the names of standard forms used by all departments of the
                City of Charlottesville and/or the Commonwealth’s Attorney’s Office.
                (Id. at ¶ 21.)

  Even accepting Hoft’s implausible theory as to why documents concerning Fields are relevant

  and discoverable in this case, the vast majority of the requested documents involve other




                                                  4
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 5 of 8 Pageid#: 4587




  individuals and other prosecutions. The Motion to Quash should be granted for the reasons

  explained in the Brief in Support. (See ECF Doc. 274.)

  B.     The subpoena requests privileged documents.

         Hoft argues that his subpoena instructions directed the Commonwealth’s Attorney to

  prepare a privilege log of protected materials and that his subpoena exempted privileged

  materials from the production. (ECF Doc. 300, at 9-10.) He argues that the privilege concerns

  can be properly addressed by a privilege log and protective order. (Id.)

         Rule 45 does not require the Commonwealth’s Attorney to conduct an exhaustive search

  pursuant to overbroad requests for documents and then review each of those documents and log

  the privilege. That onerous request goes to the heart of the Objection and Motion to Quash. The

  Commonwealth’s Attorney has expressly made the claim and described the nature of the

  withheld documents. Fed. R. Civ. P. 45(e)(2)(A). Specifically, the Commonwealth’s Attorney

  has objected to the following topics on privilege grounds:

         10.     All documents evidencing or otherwise relating to or identifying witnesses
                 whom the Charlottesville Commonwealth Attorney’s Office and/or Joseph
                 Platania interviewed and/or contacted about the Unite the Right Rally”

         13.      All investigative documents collected or created by the City of
                 Charlottesville as part of the investigation of the death of Heather Heyer,
                 and the prosecution of James A. Fields . . . and/or the investigations of
                 DeAndre Harris, Daniel P. Borden, Alex Michael Ramos, Jacob Scott
                 Goodwin, and/or Tyler Watkins Davis . . . .”

  (ECF Doc. 264-1, at ¶¶ 10, 13.) Criminal investigative files are privileged and not subject to

  discovery under the common law of Virginia. See, e.g. Singh v. Agbemble, 77 Va. Cir. 242

  (Fairfax 2008); Decker v. Watson, 54 Va. Cir. 493 (Prince William 2001); In re Commonwealth,

  41 Va. Cir. 571 (1978) (rejecting the decision in Watkins v. Republic Lumber & Bldg. Supply

  Corp., 2 Va. Cir. 463 (Richmond 1978)).




                                                  5
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 6 of 8 Pageid#: 4588




         This is sufficient under the Federal Rules especially where, as here, the Rule 45 subpoena

  is overbroad and unduly burdensome. This Court should grant the Motion to Quash as to these

  categories.

  C.      The Commonwealth’s Attorney has not waived privilege.

         Hoft argues that the Commonwealth’s Attorney has waived any objections and privilege

  protections with respect to those documents that were subject to the Open File Agreement

  between the Commonwealth and Denise Lunsford and John Hill (Fields’ criminal defense

  attorneys). In support of his argument, Hoft relies upon this Court’s ruling on a motion in the

  case of Sines v. Kessler, No. 3:17-cv-00072, ECF Doc. 765.

         In Sines, the plaintiffs issued Rule 45 subpoenas to Lunsford and Hill seeking

  documents related to the criminal prosecution of Fields and the investigation into the crash that

  killed Heather Heyer. See id. at 4-5. Lunsford and Hill filed a Motion to Quash and one of their

  arguments was that some of the documents requested were provided by the Commonwealth as

  part of the Open File Agreement, which prohibited them from producing the documents pursuant

  to the subpoena. Id. at 9. Upon request by the plaintiffs in Sines, the Commonwealth’s Attorney

  released Lunsford and Hill from the Open File Agreement, which permitted them to produce the

  requested documents in response to the subpoena. Id.

         The Open File Agreement, consistent with Rule 3A:11 of the Rules of the Supreme Court

  of Virginia, allowed discovery to the accused in the pending criminal case. It did not open up

  the files of the Commonwealth’s Attorney to any other citizen or litigant. Furthermore, the

  decision to release Lunsford and Hill from the Open File Agreement so that they could respond

  to the subpoena in Sines did not waive any privileges applicable to the documents that were

  subject to the agreement. Hoft cites no authority to the contrary.




                                                   6
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 7 of 8 Pageid#: 4589




         Simply put, there is no authority to suggest that the Commonwealth’s Attorney has

  irrevocably waived the criminal investigative privilege (or any other privilege) as to all persons

  with respect to the documents previously produced to Lunsford and Hill—attorneys for the

  accused Fields—pursuant to the Rules of the Supreme Court of Virginia. To hold otherwise

  would mean that anytime the Commonwealth produced documents to an accused pursuant to the

  Rules of Court then he has irretrievably waived any privileges applicable to those documents as

  to any individual who may subsequently request those documents. That was not and cannot be

  the intent of Rule 3A:11 of the Rules of the Supreme Court of Virginia and would contradict the

  public policy and common law of the Commonwealth of Virginia.

  D.     The subpoena is unduly burdensome.

         Hoft erroneously, and without any basis in fact, states that the Commonwealth’s Attorney

  “has already indexed and produced these same items previously for other litigation.” (ECF Doc.

  300, at 11.) Presumably, Hoft is referring to the documents produced to Lunsford and Hill as

  part of the Open File Agreement. Those documents, however, constitute a minority of the

  documents requested in Hoft’s Rule 45 subpoena.

         The Rule 45 subpoena contains 21 categories of documents that have no bearing on the

  issues in this defamation case. The categories span a vast period of time—some with no time

  constraints at all—and would require an enormous expenditure of time and manpower, all at

  taxpayer expense. Because the subpoena is overbroad and seeks information outside of the

  permissible scope of discovery, it is necessarily unduly burdensome and must be quashed In re

  Subpoenas for Documents Issued to ThompsonMcMullan, P.C., No. CV 3:16-MC-1, 2016 WL

  1071016, at *5 (E.D. Va. Mar. 17, 2016).




                                                  7
Case 3:18-cv-00017-NKM-JCH Document 308 Filed 05/24/21 Page 8 of 8 Pageid#: 4590




                                      III.    CONCLUSION

         For all of the foregoing reasons, as well as those enumerated in the Brief in Support,

  Joseph Platania, appearing specially by counsel, respectfully requests that this Court quash James

  Hoft’s April 6, 2021 subpoena issued to the Charlottesville Commonwealth’s Attorney.

                                                       JOSEPH PLATANIA

                                                       By Counsel

  s/ Melissa Y. York
  David P. Corrigan (VSB No. 26341)
  Melissa Y. York (VSB No. 77493)
  Counsel for Joseph Platania
  Harman, Claytor, Corrigan & Wellman
  P.O. Box 70280
  Richmond, Virginia 23255
  804-747-5200 - Phone
  804-747-6085 - Fax
  dcorrigan@hccw.com
  myork@hccw.com

                                       CERTIFICATE


         I hereby certify that on the 24th day of May, 2021, I electronically filed the foregoing
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  to counsel of record.



                                               s/ Melissa Y. York
                                               David P. Corrigan (VSB No. 26341)
                                               Melissa Y. York (VSB No. 77493)
                                                Counsel for Joseph Platania
                                               Harman, Claytor, Corrigan & Wellman
                                               P.O. Box 70280
                                               Richmond, Virginia 23255
                                               804-747-5200 - Phone
                                               804-747-6085 - Fax
                                               dcorrigan@hccw.com
                                               myork@hccw.com




                                                  8
